
	
		IB
		Union Calendar No. 406
		111th CONGRESS
		 2d Session
		H. R. 3890
		[Report No. 111–685, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 21, 2009
			Mr. Kanjorski (for
			 himself, Mr. Capuano,
			 Ms. Kilroy,
			 Mr. Cleaver, and
			 Ms. Kosmas) introduced the following
			 bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			December 16, 2010
			Reported with an amendment, and referred to the
			 Committee on the
			 Judiciary for a period ending not later than December 17,
			 2010, for consideration of such provisions of the bill and amendment as fall
			 within the jurisdiction of that committee pursuant to clause 1(k) of rule
			 X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 17, 2010
			 Committee on the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on October 21, 2009
		
		
			
		
		A BILL
		To amend the Securities Exchange Act of
		  1934 to enhance oversight of nationally recognized statistical rating
		  organizations, and for other purposes.
	
	
		1.Short titleThis title may be cited as the
			 Accountability and Transparency in
			 Rating Agencies Act.
		2.Enhanced regulation of
			 nationally recognized statistical rating organizationsSection 15E of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–7) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(A), by
			 striking furnish to and inserting file
			 with;
				(B)in paragraph (2)(A), by
			 striking furnished to and inserting filed with;
			 and
				(C)in paragraph
			 (2)(B)(i)(II), by striking furnished to and inserting
			 filed with;
				(2)in subsection (b)—
				(A)in paragraph (1)(A), by
			 striking furnished and inserting filed and by
			 striking furnishing and inserting filing;
				(B)in paragraph (1)(B), by
			 striking furnishing and inserting filing;
			 and
				(C)in the first sentence of
			 paragraph (2), by striking furnish to and inserting file
			 with;
				(3)in subsection (c)—
				(A)paragraph (2)—
					(i)in the second sentence by
			 inserting including the requirements of this section, after
			 Notwithstanding any other provision of law,; and
					(ii)by inserting before the period at the end
			 of the last sentence , provided that this paragraph does not afford a
			 defense against any action or proceeding brought by the Commission to enforce
			 the antifraud provision of the securities laws;
					(B)by adding at the end the
			 following new paragraph:
					
						(3)Review of internal
				processes for determining credit ratings
							(A)In
				generalThe Commission shall examine credit ratings issued by,
				and the policies, procedures, and methodologies employed by, each nationally
				recognized statistical rating organization to review whether—
								(i)the nationally recognized
				statistical rating organization has established and documented a system of
				internal controls, due diligence and implementation of methodologies for
				determining credit ratings, taking into consideration such factors as the
				Commission may prescribe by rule;
								(ii)the nationally
				recognized statistical rating organization adheres to such system; and
								(iii)the public disclosures
				of the nationally recognized statistical rating organization required under
				this section about its credit ratings, methodologies, and procedures are
				consistent with such system.
								(B)Manner and
				frequencyThe Commission shall conduct reviews required by this
				paragraph no less frequently than annually in a manner to be determined by the
				Commission.
							(4)Provision of
				information to the commissionEach nationally recognized
				statistical rating organization shall make available and maintain such records
				and information, for such a period of time, as the Commission may prescribe, by
				rule, as necessary for the Commission to conduct the reviews under paragraph
				(3).
						(5)Disclosures with
				respect to structured securities
							(A)Regulations
				requiredThe rules and
				regulations prescribed by the Commission pursuant to this section with respect
				to nationally recognized statistical rating organizations shall, with respect
				to the procedures and methodologies by which any nationally recognized
				statistical rating organization determines credit ratings for structured
				securities—
								(i)specify the information required to be
				disclosed to such rating organizations by the sponsor, issuers, and
				underwriters of such structured securities on the collateral underlying such
				structured securities; and
								(ii)establish and implement procedures to
				collect and disclose information about the processes used by such sponsor,
				issuers, and underwriters to assess the accuracy and integrity of their data
				and fraud detection.
								(B)DefinitionFor purposes of this paragraph, the
				Commission shall, by rule or regulation, define the term structured
				securities as appropriate in the public interest and for the protection
				of investors.
							(6)Historical default rate
				disclosuresThe rules and
				regulations prescribed by the Commission pursuant to this section with respect
				to nationally recognized statistical rating organizations shall require each
				nationally recognized statistical rating organization to establish and
				maintain, on a publicly accessible Internet site, a facility to disclose, in a
				central database, the historical default rates of all classes of financial
				products rated by such organization.
						
				(4)in subsection (d)—
				(A)in the heading, by
			 inserting Fine, after Censure,;
				(B)by striking shall
			 censure and all that follows through revocation and
			 inserting the following: shall censure, fine in accordance with section
			 21B(a), place limitations on the activities, functions, or operations of,
			 suspend for a period not exceeding 12 months, or revoke the registration of any
			 nationally recognized statistical rating organization (or with respect to any
			 person who is associated, who is seeking to become associated, or, at the time
			 of the alleged misconduct, who was associated or was seeking to become
			 associated with a nationally recognized statistical rating organization, the
			 Commission, by order, shall censure, fine in accordance with section 21B(a),
			 place limitations on the activities or functions of such person, suspend for a
			 period not exceeding 12 months, or bar such person from being associated with a
			 nationally recognized statistical rating organization), if the Commission
			 finds, on the record after notice and opportunity for hearing, that such
			 censure, fine, placing of limitations, bar, suspension, or
			 revocation;
				(C)in paragraph (2), by striking
			 furnished to and inserting filed with;
				(D)in paragraph (4)—
					(i)by striking
			 furnish and inserting file;
					(ii)by striking
			 or at the end;
					(E)in paragraph (5), by
			 striking the period at the end and inserting a semicolon; and
				(F)by adding at the end the
			 following:
					
						(6)has failed reasonably to supervise another
				person who commits a violation of the securities laws, the rules or regulations
				thereunder, or any rules of the Municipal Securities Rulemaking Board if such
				other person is subject to his or her supervision, except that no person shall
				be deemed to have failed reasonably to supervise any other person under this
				paragraph, if—
							(A)there have been
				established procedures, and a system for applying such procedures, which would
				reasonably be expected to prevent and detect, insofar as practicable, any such
				violation by such other person, and
							(B)such person has reasonably discharged the
				duties and obligations incumbent upon him or her by reason of such procedures
				and system without reasonable cause to believe that such procedures and system
				were not being complied with; or
							(7)fails to conduct
				sufficient surveillance to ensure that credit ratings remain current and
				reliable, as applicable.
						;
				
				(5)in subsection (e)—
				(A)by striking paragraph
			 (1); and
				(B)in paragraph (2), by
			 striking (2) Commission
			 Authority.— and moving the text of such paragraph to
			 follow the heading of subsection (e);
				(6)by amending subsection
			 (h) to read as follows:
				
					(h)Corporate governance,
				organization, and management of conflicts of interest
						(1)Board of
				directors
							(A)In
				generalEach nationally recognized statistical rating
				organization or its ultimate holding company shall have a board of
				directors.
							(B)Independent
				directorsAt least 1/3 of such board, but no
				less than 2 of the members of the board of directors, shall be independent
				directors. In order to be considered independent for purposes of this
				subsection, a director of a nationally recognized statistical rating
				organization may not, other than in his or her capacity as a member of the
				board of directors or any committee thereof—
								(i)accept any consulting,
				advisory, or other compensatory fee from the nationally recognized statistical
				rating organization; or
								(ii)be a person associated
				with the nationally recognized statistical rating organization or with any
				affiliated company thereof.
								(C)Compensation and
				termThe compensation of the independent directors shall not be
				linked to the business performance of the nationally recognized statistical
				rating organization and shall be arranged so as to ensure the independence of
				their judgment. The term of office of the independent directors shall be for a
				pre-agreed fixed period not exceeding 5 years and shall not be
				renewable.
							(D)DutiesIn
				addition to the overall responsibility of the board of directors, the board
				shall oversee—
								(i)the establishment,
				maintenance, and enforcement of policies and procedures for determining credit
				ratings;
								(ii)the establishment,
				maintenance, and enforcement of policies and procedures to address, manage, and
				disclose any conflicts of interest;
								(iii)the effectiveness of
				the internal control system with respect to policies and procedures for
				determining credit ratings; and
								(iv)the compensation and
				promotion policies and practices of the nationally recognized statistical
				rating organization.
								(2)Organization policies
				and proceduresEach nationally recognized statistical rating
				organization shall establish, maintain, and enforce written policies and
				procedures reasonably designed, taking into consideration the nature of the
				business of the nationally recognized statistical rating organization and
				affiliated persons and affiliated companies thereof, to address, manage, and
				disclose any conflicts of interest that can arise from such business.
						(3)Commission
				rulesThe Commission shall issue rules to prohibit, or require
				the management and disclosure of, any conflicts of interest relating to the
				issuance of credit ratings by a nationally recognized statistical rating
				organization, including rules regarding—
							(A)conflicts of interest
				relating to the manner in which a nationally recognized statistical rating
				organization is compensated by the obligor, or any affiliate of the obligor,
				for issuing credit ratings or providing related services;
							(B)conflicts of interest
				relating to business relationships, ownership interests, and affiliations of
				nationally recognized statistical rating organization board members with
				obligors, or any other financial or personal interests between a nationally
				recognized statistical rating organization, or any person associated with such
				nationally recognized statistical rating organization, and the obligor, or any
				affiliate of the obligor;
							(C)conflicts of interest relating to any
				affiliation of a nationally recognized statistical rating organization, or any
				person associated with such nationally recognized statistical rating
				organization, with any person who underwrites securities, money market
				instruments, or other instruments that are the subject of a credit rating;
							(D)a requirement that each nationally
				recognized statistical rating organization disclose on such organization’s
				website a consolidated report at the end of each fiscal year that shows—
								(i)the percent of net revenue earned by the
				nationally recognized statistical rating organization or an affiliate of a
				nationally recognized statistical rating organization, or any person associated
				with a nationally recognized statistical rating organization, to the extent
				determined appropriate by the Commission, for that fiscal year for providing
				services and products other than credit rating services to each person who paid
				for a credit rating; and
								(ii)the relative standing of each person who
				paid for a credit rating that was outstanding as of the end of the fiscal year
				in terms of the amount of net revenue earned by the nationally recognized
				statistical rating organization attributable to each such person and classified
				by the highest 5, 10, 25, and 50 percentiles and lowest 50 and 25
				percentiles;
								(E)the establishment of a
				system of payment for credit ratings issued by each nationally recognized
				statistical rating organization that requires that payments are structured in a
				manner designed to ensure that the nationally recognized statistical rating
				organization conducts accurate and reliable surveillance of credit ratings over
				time, as applicable, and that incentives for reliable credit ratings are in
				place;
							(F)a requirement that a nationally recognized
				statistical rating organization disclose with the publication of a credit
				rating the type and number of credit ratings it has provided to the person
				being rated or affiliates of such person, the fees it has billed for the credit
				rating, and the aggregate amount of net revenue earned by the nationally
				recognized statistical rating organization in the preceding 2 fiscal years
				attributable to the person being rated and its affiliates; and
							(G)any other potential
				conflict of interest, as the Commission determines necessary or appropriate in
				the public interest or for the protection of investors.
							(4)Look-back
				requirement
							(A)Review by the
				nationally recognized statistical rating organizationEach nationally recognized statistical
				rating organization shall establish, maintain, and enforce policies and
				procedures reasonably designed to ensure that, in any case in which an employee
				of a person subject to a credit rating of the nationally recognized statistical
				rating organization or the issuer, underwriter, or sponsor of a security or
				money market instrument subject to a credit rating of the nationally recognized
				statistical rating organization was employed by the nationally recognized
				statistical rating organization and participated in any capacity in determining
				credit ratings for the person or the securities or money market instruments
				during the 1-year period preceding the date an action was taken with respect to
				the credit rating, the nationally recognized statistical rating organization
				shall—
								(i)conduct a review to
				determine whether any conflicts of interest of the employee influenced the
				credit rating; and
								(ii)take action to revise
				the rating if appropriate, in accordance with such rules as the Commission
				shall prescribe.
								(B)Review by
				commission
								(i)In
				generalThe Commission shall conduct periodic reviews of the
				policies described in subparagraph (A) and the implementation of the policies
				at each nationally recognized statistical rating organization to ensure they
				are reasonably designed and implemented to most effectively eliminate conflicts
				of interest.
								(ii)Timing of
				reviewsThe Commission shall review the code of ethics and
				conflict of interest policy of each nationally recognized statistical rating
				organization—
									(I)not less frequently than
				annually; and
									(II)whenever such policies
				are materially modified or amended.
									(5)Report to Commission on
				certain employment transitions
							(A)Report
				requiredEach nationally recognized statistical rating
				organization shall report to the Commission any case such organization knows or
				can reasonably be expected to know where a person associated with such
				organization within the previous 5 years obtains employment with any obligor,
				issuer, underwriter, or sponsor of a security or money market instrument for
				which the organization issued a credit rating during the 12-month period prior
				to such employment, if such employee—
								(i)was a senior officer of
				such organization;
								(ii)participated in any
				capacity in determining credit ratings for such obligor, issuer, underwriter,
				or sponsor; or
								(iii)supervised an employee described in clause
				(ii).
								(B)Public
				disclosureUpon receiving
				such a report, the Commission shall make such information publicly
				available.
							;
				
			(7)by amending subsection
			 (j) to read as follows:
				
					(j)Designation of
				compliance officer
						(1)In
				generalEach nationally recognized statistical rating
				organization shall designate an individual to serve as a compliance
				officer.
						(2)DutiesThe
				compliance officer shall—
							(A)report directly to the
				board of the nationally recognized statistical rating organization;
							(B)review compliance with
				policies and procedures to manage conflicts of interest and assess the risk
				that the compliance (or lack of such compliance) may compromise the integrity
				of the credit rating process;
							(C)review compliance with the internal control
				system with respect to the procedures and methodologies for determining credit
				ratings, including qualitative methodologies and quantitative inputs used in
				the rating process, and assess the risk that such internal control system is
				reasonably designed to ensure the integrity and quality of the credit rating
				process;
							(D)in consultation with the
				board of the nationally recognized statistical rating organization, resolve any
				conflicts of interest that may arise;
							(E)be responsible for
				administering the policies and procedures required to be established pursuant
				to this section;
							(F)ensure compliance with
				securities laws and the rules and regulations issued thereunder, including
				rules prescribed by the Commission pursuant to this section; and
							(G)establish procedures—
								(i)for the receipt,
				retention, and treatment of complaints regarding credit ratings, models,
				methodologies, and compliance with the securities laws and the policies and
				procedures required under this section;
								(ii)for the receipt, retention, and treatment
				of confidential, anonymous complaints by employees, obligors, issuers, and
				investors;
								(iii)for the remediation of
				non-compliance issues found during compliance office reviews, the reviews
				required under paragraph (7), internal or external audit findings,
				self-reported errors, or through validated complaints; and
								(iv)designed so that ratings that the
				nationally recognized statistical rating organization disseminates reflect
				consideration of all information in a manner generally consistent with the
				nationally recognized statistical rating organization’s published rating
				methodology, including information which is provided, received, or otherwise
				obtained from obligor, issuer and non-issuer sources, such as investors, the
				media, and other interested or informed parties.
								(3)LimitationsThe
				compliance officer shall not, while serving in that capacity—
							(A)determine credit
				ratings;
							(B)participate in the establishment of the
				procedures and methodologies or the qualitative methodologies and quantitative
				inputs used to determine credit ratings;
							(C)perform marketing or
				sales functions; or
							(D)participate in
				establishing compensation levels, other than for employees working for the
				compliance officer.
							(4)Annual reports
				requiredThe compliance officer shall annually prepare and sign a
				report on the compliance of the nationally recognized statistical rating
				organization with the securities laws and such organization’s internal policies
				and procedures, including its code of ethics and conflict of interest policies,
				in accordance with rules prescribed by the Commission. Such compliance report
				shall accompany the financial reports of the nationally recognized statistical
				rating organization that are required to be filed with the Commission pursuant
				to this section and shall include a certification that, under penalty of law,
				the report is accurate and complete.
						(5)CompensationThe compensation of the compliance officer
				shall not be linked to the business performance of the nationally recognized
				statistical rating organization and shall be arranged so as to ensure the
				independence of the officer’s judgment.
						;
				
			(8)in subsection (k)—
				(A)by striking , on a
			 confidential basis,;
				(B)by striking
			 furnish to and inserting file with;
				(C)by striking Each
			 nationally and inserting the following:
					
						(1)In
				generalEach nationally
						;
				and
				(D)by adding at the end the
			 following new paragraph:
					
						(2)ExceptionThe Commission may treat as confidential
				any information provided by a nationally recognized statistical rating
				organization under this section consistent with applicable Federal laws or
				Commission
				rules.
						;
				(9)in subsection (l)(2)(A)(i), by striking
			 furnished and inserting filed;
			(10)by amending subsection
			 (p) to read as follows:
				
					(p)Establishment of SEC
				office
						(1)In
				generalThe Commission shall establish an office that administers
				the rules of the Commission with respect to the practices of nationally
				recognized statistical rating organizations.
						(2)StaffingThe office of the Commission established
				under this subsection shall be staffed sufficiently to carry out fully the
				requirements of this section.
						(3)Rulemaking
				authorityThe Commission shall—
							(A)establish, by rule, fines
				and other penalties for any nationally recognized statistical rating
				organization that violates the applicable requirements of this title;
				and
							(B)issue such rules as may
				be necessary to carry out this section with respect to nationally recognized
				statistical rating organizations.
							;
				and
			(11)by adding after
			 subsection (p) the following new subsections:
				
					(q)Transparency of ratings
				performance
						(1)Rulemaking
				requiredThe Commission shall, by rule, require each nationally
				recognized statistical rating organization to publicly disclose information on
				initial ratings and subsequent changes to such ratings for the purpose of
				providing a gauge of the performance of ratings and allowing investors to
				compare performance of ratings by different nationally recognized statistical
				rating organizations.
						(2)ContentThe
				rules of the Commission under this subsection shall require, at a minimum,
				disclosures that—
							(A)are comparable among
				nationally recognized statistical rating organizations, so that investors can
				compare rating performance across rating organizations;
							(B)are clear and informative
				for a wide range of investor sophistication;
							(C)include performance
				information over a range of years and for a variety of classes of credit
				ratings, as determined by the Commission;
							(D)are published and made
				freely available by the nationally recognized statistical rating organization,
				on an easily accessible portion of its website and in written form when
				requested by investors; and
							(E)each nationally recognized statistical
				rating organization include an attestation with any credit rating it issues
				affirming that no part of the rating was influenced by any other business
				activities, that the rating was based solely on the merits of the instruments
				being rated, and that such rating was an independent evaluation of the risks
				and merits of the instrument.
							(r)Credit ratings
				methodologies
						(1)In
				generalThe Commission shall
				prescribe rules, in the public interest and for the protection of investors,
				that require each nationally recognized statistical rating organization to
				establish, maintain, and enforce written procedures and methodologies and an
				internal control system with respect to such procedures and methodologies that
				are reasonably designed to—
							(A)ensure that credit ratings are determined
				using procedures and methodologies, including qualitative methodologies and
				quantitative inputs that are determined in accordance with the policies and
				procedures of the nationally recognized statistical rating organization for
				developing and modifying credit rating procedures and methodologies;
							(B)ensure that when major changes to credit
				rating procedures and methodologies, including to qualitative methodologies and
				quantitative inputs, are made, that the changes are applied consistently to all
				credit ratings to which the changed procedures and methodologies apply and, to
				the extent the changes are made to credit rating surveillance procedures and
				methodologies, they are applied to current credit ratings within a time period
				to be determined by the Commission by rule, and that the reason for the change
				is publicly disclosed;
							(C)notify persons who have access to the
				credit ratings of the nationally recognized statistical rating organization,
				regardless of whether they are made readily accessible for free or a reasonable
				fee, of the procedure or methodology, including qualitative methodologies and
				quantitative inputs, used with respect to a particular credit rating;
							(D)notify persons who have access to the
				credit ratings of the nationally recognized statistical rating organization,
				regardless of whether they are made readily accessible for free or a reasonable
				fee, when a change is made to a procedure or methodology, including to
				qualitative methodologies and quantitative inputs, or an error is identified in
				a procedure or methodology that may result in credit rating actions, and the
				likelihood of the change resulting in current credit ratings being subject to
				rating actions; and
							(E)use credit rating symbols that distinguish
				credit ratings for structured products from credit ratings for other products
				that the Commission determines appropriate or necessary in the public interest
				and for the protection of investors.
							(2)Rating clarity and
				consistency
							(A)Commission
				obligationSubject to subparagraphs (B) and (C), the Commission
				shall require, by rule, each nationally recognized statistical rating
				organization to establish, maintain, and enforce written policies and
				procedures reasonably designed—
								(i)with respect to credit
				ratings of securities and money market instruments, to assess the risk that
				investors in securities and money market instruments may not receive payment in
				accordance with the terms of such securities and instruments;
								(ii)to define clearly any
				credit rating symbol used by that organization; and
								(iii)to apply such credit
				rating symbol in a consistent manner for all types of securities and money
				market instruments.
								(B)Additional credit
				factorsNothing in subparagraph (A)—
								(i)prohibits a nationally
				recognized statistical rating organization from using additional credit factors
				that are documented and disclosed by the organization and that have a
				demonstrated impact on the risk an investor in a security or money market
				instrument will not receive repayment in accordance with the terms of
				issuance;
								(ii)prohibits a nationally
				recognized statistical rating organization from considering credit factors that
				are unique to municipal securities; or
								(iii)prohibits a nationally recognized
				statistical rating organization from using an additional symbol with respect to
				the ratings described in subparagraph (A)(i) for the purpose of distinguishing
				the ratings of a certain type of security or money market instrument from
				ratings of any other types of securities or money market instruments.
								(C)Complementary
				ratingsThe Commission shall not impose any requirement under
				subparagraph (A) that prevents nationally recognized statistical rating
				organizations from establishing ratings that are complementary to the ratings
				described in subparagraph (A)(i) and that are created to measure a discrete
				aspect of the security’s or instrument’s risk.
							(s)Transparency of credit
				rating methodologies and information reviewed
						(1)In
				generalThe Commission shall
				require, by rule, a nationally recognized statistical rating organization to
				include with the publication of each credit rating regardless of whether the
				credit rating is made readily accessible for free or a reasonable fee a form
				that discloses information about the assumptions underlying the procedures and
				methodologies used, and the data relied on, to determine the credit rating in
				the format prescribed in paragraph (2) and containing the information described
				in paragraph (3).
						(2)FormatThe
				Commission shall prescribe a form for use under paragraph (1) that—
							(A)is designed in a
				user-friendly and helpful manner for investors to understand the information
				contained in the report;
							(B)requires the nationally
				recognized statistical rating organization to provide the content, as required
				by paragraph (3), in a manner that is directly comparable across securities;
				and
							(C)the nationally recognized statistical
				rating organization certifies the information on the form as true and
				accurate.
							(3)ContentThe Commission shall prescribe a form that
				requires a nationally recognized statistical rating organization to disclose
				—
							(A)the main assumptions included in
				constructing procedures and methodologies, including qualitative methodologies
				and quantitative inputs and assumptions about the correlation of defaults
				across underlying assets used in rating certain structured products;
							(B)the potential
				shortcomings of the credit ratings, and the types of risks not measured in the
				credit ratings that the nationally recognized statistical rating organization
				is not commenting on, such as liquidity, market, and other risks;
							(C)information on the
				certainty of the rating, including information on the reliability, accuracy,
				and quality of the data relied on in determining the ultimate credit rating and
				a statement on the extent to which key data inputs for the credit rating were
				reliable or limited, including any limits on the reach of historical data,
				limits in accessibility to certain documents or other forms of information that
				would have better informed the credit rating, and the completeness of certain
				information considered;
							(D)whether and to what
				extent third party due diligence services have been utilized, and a description
				of the information that such third party reviewed in conducting due diligence
				services;
							(E)a description of relevant
				data about any obligor, issuer, security, or money market instrument that was
				used and relied on for the purpose of determining the credit rating;
							(F)a statement containing an
				overall assessment of the quality of information available and considered in
				producing a credit rating for a security in relation to the quality of
				information available to the nationally recognized statistical rating
				organization in rating similar obligors, securities, or money market
				instruments;
							(G)an explanation or measure
				of the potential volatility for the credit rating, including any factors that
				might lead to a change in the credit rating, and the extent of the change that
				might be anticipated under different conditions;
							(H)information on the
				content of the credit rating, including—
								(i)the expected default
				probability; and
								(ii)the loss given
				default;
								(I)information on the sensitivity of the
				rating to assumptions made by the nationally recognized statistical rating
				organization, including—
								(i)5 assumptions made in the ratings process
				that, without accounting for any other factor, would have the greatest impact
				on a rating if such assumptions were proven false or inaccurate; and
								(ii)an analysis, using concrete examples, on
				how each of the 5 assumptions identified under clause (i) impacts a rating.
								(J)where applicable, how the
				nationally recognized statistical rating organization used servicer or
				remittance reports, and with what frequency, to conduct surveillance of the
				credit rating; and
							(K)such additional
				information as may be required by the Commission.
							(4)Due diligence
				services
							(A)Certification
				requiredIn any case in which
				third-party due diligence services are employed by a nationally recognized
				statistical rating organization or an issuer, underwriter, or sponsor in
				connection with the issuance of a credit rating, the firm providing the due
				diligence services shall provide to the nationally recognized statistical
				rating organization written certification of such due diligence, which shall be
				subject to review by the Commission, and the issuer, underwriter, or sponsor
				shall provide any reports issued by the provider of such due diligence services
				to the nationally recognized statistical rating organization.
							(B)Format and
				contentThe Commission shall establish the appropriate format and
				content for written certifications required under subparagraph (A) to ensure
				that providers of due diligence services have conducted a thorough review of
				data, documentation, and other relevant information necessary for the
				nationally recognized statistical rating organization to provide an reliable
				rating.
							(C)Disclosure of
				certificationThe Commission
				shall adopt rules requiring a nationally recognized statistical rating
				organization to disclose to persons who have access to the credit ratings of
				the nationally recognized statistical rating organization regardless of whether
				they are made readily accessible for free or a reasonable fee the certification
				described in subparagraph (A) with the publication of the applicable credit
				rating in a manner that may permit the persons to determine the adequacy and
				level of due diligence services provided by the third party.
							(t)Prohibited
				activitiesBeginning 180 days from the date of enactment of the
				Accountability, Reliability, and Transparency in Rating Agencies Act, it shall
				be unlawful for a nationally recognized statistical rating organization, or an
				affiliate of a nationally recognized statistical rating organization, or any
				person associated with a nationally recognized statistical rating organization,
				that provides a credit rating for an issuer, underwriter, or placement agent of
				a security to provide any non-rating service, including—
						(1)risk management advisory
				services;
						(2)advice or consultation
				relating to any merger, sales, or disposition of assets of the issuer;
						(3)ancillary assistance,
				advice, or consulting services unrelated to any specific credit rating
				issuance; and
						(4)such further activities
				or services as the Commission may determine as necessary or appropriate in the
				public interest or for the protection of
				investors.
						.
			3.Standards for private
			 actions
			(a)In
			 generalSection 21D(b)(2) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78u-4(b)(2)) is amended by
			 inserting before the period at the end of the following: , and in the
			 case of an action brought under this title for money damages against a
			 nationally recognized statistical rating organization, it shall be sufficient
			 for purposes of pleading any required state of mind for purposes of such action
			 that the complaint shall state with particularity facts giving rise to a strong
			 inference that the nationally recognized statistical rating organization
			 knowingly or recklessly violated the securities laws.
			(b)Pleading
			 standardSection 15E(m) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o-7(m)) amended to read as
			 follows:
				
					(m)application of
				enforcement provisions; pleading standard in private rights of
				actionStatements made by
				nationally recognized statistical rating organizations shall not be deemed
				forward looking statements for purposes of section 21E. In any private right of
				action commenced against a nationally recognized statistical rating
				organization under this title, the same pleading standards with respect to
				knowledge and recklessness shall apply to the nationally recognized statistical
				rating organization as would apply to any other person in the same or a similar
				private right of action against such
				person.
					.
			4.Issuer disclosure of
			 preliminary ratingsThe
			 Securities and Exchange Commission shall adopt rules under authority of the
			 Securities Act of 1933 (15 U.S.C. 77a, et seq.) to require issuers to disclose
			 preliminary credit ratings received from nationally recognized statistical
			 rating agencies on structured products and all forms of corporate debt.
		5.Change to
			 designationThe Securities Act
			 of 1933 and the Securities Exchange Act of 1934 are each amended by striking
			 nationally recognized statistical rating each place it appears
			 and inserting nationally registered statistical rating.
		6.Timeline for
			 RegulationsUnless otherwise
			 specified in this Act, the Securities and Exchange Commission shall adopt rules
			 and regulations, as required by the amendments made by this Act, not later than
			 365 days after the date of enactment.
		7.Elimination of exemption
			 from fair disclosure ruleNot
			 later than 90 days after the date of enactment of this Act, the Securities
			 Exchange Commission shall revise Regulation FD (17 C.F.R. 243.100) to remove
			 from such regulation the exemption for entities whose primary business is the
			 issuance of credit ratings (17 C.F.R. 243.100(b)(2)(iii)).
		8.Advisory Board
			(a)EstablishmentNot later than 90 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall
			 establish an advisory board to be known as the Credit Ratings Agency Advisory
			 Board (in this section referred to as the Board).
			(b)Appointment and terms
			 of serviceThe Board shall consist of 7 members appointed by the
			 Commission, no more than 2 of whom may be former employees of a credit rating
			 agency. Members of the Board shall be prominent individuals of integrity and
			 reputation who have a demonstrated commitment to the interests of investors and
			 the public, and an understanding of the role that credit ratings play to a
			 broad range of investors. Terms of service shall be staggered as determined by
			 the Commission.
			(c)DutiesThe
			 Board shall—
				(1)advise the Commission
			 concerning the rules and regulations required by the amendments made by this
			 Act;
				(2)insure that the Commission properly and
			 fully executes its oversight functions and responsibilities with the respect to
			 nationally recognized statistical rating organizations and individual
			 participants; and
				(3)issue an annual report to Congress
			 detailing its work and recommending any additional Congressional actions
			 necessary to aid the Commission and such additional reports from time to time
			 as appropriate when it feels that the Commission is not properly executing its
			 oversight functions.
				9.Removal of statutory
			 references to credit ratings
			(a)Federal Deposit
			 Insurance ActThe Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
				(1)in section 28(d)—
					(A)in the subsection
			 heading, by striking not
			 of investment grade;
					(B)in paragraph (1), by
			 striking not of investment grade and inserting that does
			 not meet standards of credit-worthiness as established by the
			 Corporation;
					(C)in paragraph (2), by
			 striking not of investment grade;
					(D)by striking paragraph (3)
			 and redesignating paragraph (4) as paragraph (3); and
					(E)in paragraph (3) (as so
			 redesignated)—
						(i)by striking subparagraph
			 (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively; and
						(ii)in subparagraph (B) (as
			 so redesignated), by striking not of investment grade and
			 inserting that does not meet standards of credit-worthiness as
			 established by the Corporation;
						(2)in section 28(e)—
					(A)in the subsection
			 heading, by striking not
			 of investment grade;
					(B)in paragraph (1), by striking not of
			 investment grade and inserting that does not meet standards of
			 credit-worthiness as established by the Corporation; and
					(C)in paragraphs (2) and
			 (3), by striking not of investment grade each place that it
			 appears and inserting that does not meet standards of credit-worthiness
			 established by the Corporation; and
					(3)in section 7(b)(1)(E)(i),
			 by striking credit rating entities, and other private economic
			 and insert private economic, credit,.
				(b)Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992Section 1319 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4519) is
			 amended—
				(1)in the section heading,
			 by striking by rating
			 organization; and
				(2)by striking that
			 is a nationally recognized statistical rating organization, as such term is
			 defined in section 3(a) of the Securities Exchange Act of 1934,.
				(c)Investment Company Act
			 of 1940Section
			 6(a)(5)(A)(iv)(I) Investment Company Act of 1940 (15 U.S.C.
			 80a-6(a)(5)(A)(iv)(I)) is amended by striking is rated investment grade
			 by not less than 1 nationally recognized statistical rating
			 organization and inserting meets such standards of
			 credit-worthiness that the Commission shall adopt.
			(d)Revised
			 StatutesSection 5136A of
			 title LXII of the Revised Statutes of the United States (12 U.S.C. 24a) is
			 amended—
				(1)in subsection (a)(2)(E),
			 by striking any applicable rating and inserting standards
			 of credit-worthiness established by the Comptroller of the
			 Currency;
				(2)in the heading for
			 subsection (a)(3) by striking Rating or comparable requirement and
			 inserting Requirement;
				(3)subsection (a)(3), by
			 amending subparagraph (A) to read as follows:
					
						(A)In
				generalA national bank meets
				the requirements of this paragraph if the bank is one of the 100 largest
				insured banks and has not fewer than 1 issue of outstanding debt that meets
				standards of credit-worthiness or other criteria as the Secretary of the
				Treasury and the Board of Governors of the Federal Reserve System may jointly
				establish.
						.
				(4)in the heading for
			 subsection (f), by striking maintain public rating or and inserting
			 meet standards of
			 credit-worthiness; and
				(5)in subsection (f)(1), by striking
			 any applicable rating and inserting standards of
			 credit-worthiness established by the Comptroller of the
			 Currency.
				(e)Securities Exchange Act
			 of 1934Section 3(a)
			 Securities Exchange Act of 1934 (15 U.S.C. 78a(3)(a)) is amended—
				(1)in paragraph (41), by
			 striking is rated in one of the two highest rating categories by at
			 least one nationally recognized statistical rating organization and
			 inserting meets standards of credit-worthiness as defined by the
			 Commission; and
				(2)in paragraph (53)(A), by striking is
			 rated in 1 of the 4 highest rating categories by at least 1 nationally
			 recognized statistical rating organization and inserting meets
			 standards of credit-worthiness as defined by the Commission.
				(f)World Bank
			 discussionsSection 3(a)(6)
			 of the amendment in the nature of a substitute to the text of H.R. 4645, as
			 ordered reported from the Committee on Banking, Finance and Urban Affairs on
			 September 22, 1988, as enacted into law by section 555 of Public Law 100-461,
			 (22 U.S.C. 286hh(a)(6)), is amended by striking rating and
			 inserting worthiness.
			(g)Effective
			 dateThe amendments made by this section shall take effect after
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act.
			10.Review of reliance on
			 ratings
			(a)Agency Review
				(1)ReviewNot
			 later than 1 year after the date of the enactment of this Act, each Federal
			 agency listed in paragraph (4) shall, to the extent applicable, review—
					(A)any regulation issued by
			 such agency that requires the use of an assessment of the credit-worthiness of
			 a security or money market instrument, and
					(B)any references to or requirements in such
			 regulations regarding credit ratings.
					(2)Modifications
			 requiredEach such agency shall modify any such regulations
			 identified by the review conducted under paragraph (1) to remove any reference
			 to or requirement of reliance on credit ratings and to substitute in such
			 regulations such standard of credit-worthiness as each respective agency shall
			 determine as appropriate for such regulations. In making such determination,
			 such agencies shall seek to establish, to the extent feasible, uniform
			 standards of credit-worthiness for use by each such agency, taking into account
			 the entities regulated by each such agency and the purposes for which such
			 entities would rely on such standards of credit-worthiness.
				(3)ReportUpon
			 conclusion of the review required under paragraph (1), each Federal agency
			 listed in paragraph (4) shall transmit a report to Congress containing a
			 description of any modification of any regulation such agency made pursuant to
			 paragraph (2).
				(4)Applicable
			 agenciesThe agencies required to conduct the review and report
			 required by this subsection are—
					(A)the Securities and Exchange
			 Commission;
					(B)the Federal Deposit
			 Insurance Corporation;
					(C)the Office of Thrift
			 Supervision;
					(D)the Office of the
			 Comptroller of the Currency;
					(E)the Board of Governors of
			 the Federal Reserve;
					(F)the National Credit Union
			 Administration; and
					(G)the Federal Housing
			 Finance Agency.
					(b)GAO review of other
			 agencies
				(1)ReviewThe
			 Comptroller General shall conduct a comprehensive review of the use of credit
			 ratings by Federal agencies other than those listed in subsection (a)(3),
			 including an analysis of the provisions of law or regulation applicable to each
			 such agency that refer to and require the use of credit ratings by the agency,
			 and the policies and practices of each agency with respect to credit
			 ratings.
				(2)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General shall transmit to Congress a
			 report on the findings of the study conducted pursuant to paragraph (1),
			 including recommendations for any legislation or rulemaking necessary or
			 appropriate in order for such agencies to reduce their reliance on credit
			 ratings.
				11.Publication of rating
			 histories on the EDGAR systemNot later than 180 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall revise
			 its rules in section 240.17g-2(a) and (d) of title 17, Code of Federal
			 Regulations, to require that the random sample of ratings histories of credit
			 ratings required under such rules to be disclosed on the website of a
			 nationally recognized statistical rating organization also be provided to the
			 Commission in a format consistent with publication by the Commission on the
			 EDGAR system.
		12.Effect of Rule
			 436(g)Rule 436(g),
			 promulgated by the Securities and Exchange Commission under the Securities Act
			 of 1933, shall have no force or effect.
		13.Studies
			(a)GAO Study
				(1)In
			 generalThe Comptroller General shall conduct a study of—
					(A)the implementation of
			 this Act and the amendments made by this Act by the Securities and Exchange
			 Commission;
					(B)the appropriateness of
			 relying on ratings for use in Federal, State, and local securities and banking
			 regulations, including for determining capital requirements; and
					(C)the effect of liability
			 in private actions arising under the Securities Exchange Act of 1934;
					(D)alternative means for
			 compensating credit rating agencies that would create incentives for accurate
			 credit ratings and what, if any, statutory changes would be required to permit
			 or facilitate the use of such alternative means of compensation; and
					(E)alternative methodologies
			 to assess credit risk, including market-based measures.
					(2)ReportNot
			 later than 30 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress and the Securities Exchange Commission, a
			 report containing the findings under the study required by subsection
			 (a).
				(b)SEC Study on assigning
			 credit rating agencies on a rotating basisThe Securities and
			 Exchange Commission shall undertake a study on creating a system whereby
			 nationally recognized statistical rating organizations are assigned on a
			 rotating basis to issuers and obligors seeking a credit rating. Not later than
			 1 year after the date of enactment of this Act, the Securities and Exchange
			 Commission shall transmit to Congress a report containing the findings of the
			 study.
			(c)SEC Study on effect of
			 new requirements on NRSRO registrationThe Securities and Exchange Commission
			 shall conduct a study on the effect of the amendments made by section 2 on
			 credit rating agencies seeking to register as nationally recognized statistical
			 rating organizations, including whether the new requirements in such amendments
			 deter credit rating agencies from registering as nationally recognized
			 statistical rating organizations. Not later than 1 year after the date of
			 enactment of this Act, the Commission shall transmit to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate a report on the findings of
			 such study.
			(d)Study of credit ratings
			 of different classes of bonds
				(1)StudyThe
			 Securities and Exchange Commission shall conduct a study of the treatment of
			 different classes of bonds (municipal versus corporate) by the nationally
			 recognized statistical rating organizations. Such study shall examine—
					(A)whether there are fundamental differences
			 in the treatment of different classes of bonds by such rating organizations
			 that cause some classes of bonds to suffer from undue discrimination;
					(B)if there are such differences, what are the
			 causes of such differences and how can they be alleviated;
					(C)whether there are factors other than risk
			 of loss that are appropriate for the credit ratings agencies to consider when
			 rating bonds, and do those factors vary across different sectors
					(D)the types of financing arrangement used by
			 municipal issuers
					(E)the differing legal and regulatory regimes
			 governing disclosures for corporate bonds and municipal bonds;
					(F)the extent to which
			 retail investors could be disadvantaged by a single ratings scale; and
					(G)practices, policies, and
			 methodologies by the nationally recognized statistical rating organizations
			 with respect to rating municipal bonds.
					(2)ReportWithin 6 months after the date of enactment
			 of this Act, the Securities and Exchange Commission shall submit a report on
			 the results of the study required by paragraph (1) to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Development of the Senate. Such report shall
			 include as assessment of each of the issues and subjects described in
			 subparagraphs (A) through (G) of paragraph (1).
				(e)SEC study on Meaningful
			 Multi Digit Rating Symbols
				(1)StudyThe Securities and Exchange Commission
			 shall conduct a study on the feasibility and desirability of implementing a
			 standardized rating system whereby ratings symbols contain multiple characters,
			 each representing a range of default probabilities and loss expectations under
			 standardized and increasingly severe levels of market stress. The study shall
			 optimize the definitions of the symbols to maximize their overall usefulness
			 for users of credit ratings.
				(2)Initial example for
			 guidanceAn example to
			 provide initial guidance for the study is a ratings symbol consisting of three
			 digits, each of which corresponds to default probabilities under different
			 levels of market stress as follows:
					(A)The first digit represents the default
			 probability under normal market stress, characterized by normal
			 economic fluctuations in addition to a 5 percent decline in asset value and 2
			 percent increase in unemployment.
					(B)The second digit represents the default
			 probability under more severe market stress, characterized a 20 percent decline
			 in asset value and 5 percent increase in unemployment.
					(C)The third digit represents the default
			 probability under extreme market stress, characterized by a 50 percent decline
			 in asset value and 10 percent increase in unemployment.
					(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Commission
			 shall transmit to Congress a report of the study conducted pursuant to
			 paragraph (1), including recommendations on whether the system similar to that
			 described in paragraph (2) should be implemented and, if so, any necessary
			 legislation required to implement such a system.
				(f)SEC Study on ratings
			 standardization
				(1)In
			 generalThe Securities and
			 Exchange Commission shall undertake a study on the feasability and desirability
			 of—
					(A)standardizing credit ratings terminology,
			 so that all credit rating agencies issue credit ratings using identical
			 terms;
					(B)standardizing the market
			 stress conditions under which ratings are evaluated;
					(C)requiring a quantitative correspondence
			 between credit ratings and a range of default probabilities and loss
			 expectations under standardized conditions of economic stress; and
					(D)standardizing credit rating terminology
			 across asset classes, so that named ratings shall correspond to a standard
			 range of default probabilities and expected losses independent of asset class
			 and issuing entity.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Securities and
			 Exchange Commission shall transmit to Congress a report containing the findings
			 of the study and the recommendations of the Commission.
				
	
		December 17, 2010
		 Committee on the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
